Citation Nr: 1425341	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-29 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence sufficient to reopen a claim for residuals of an appendectomy, including scar. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The appellant had 17 days of active duty for training (ACDUTRA) from August 15 to September 1, 1976. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana. The Appellant did not request a hearing before the Board.


FINDINGS OF FACT

1. In an April 2007 decision, the Board denied the Appellant's claim for service connection for residuals of an appendectomy, including scar. 

2. The evidence associated with the claims file subsequent to the April 2007 Board decision does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating the claim of service connection for residuals of an appendectomy, including scar.


CONCLUSIONS OF LAW

1. The April 2007 Board decision, which denied service connection for residuals of an appendectomy, including scar, was final when issued. 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

2. Evidence received since the April 2007 Board decision, which denied service connection residuals of an appendectomy, including scar, is not both new and material, and service connection for residuals of an appendectomy, including scar, is not reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 3.156(a) (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen. With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim, and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. The letter must also inform the Veteran of the bases of the prior denial.

Here, the Appellant was provided with the notice and information regarding the reopening of the claim and the establishment of entitlement to the underlying claim in a February 2010 letter, prior to the initial adjudication of the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). In this letter, the RO did not provide the Appellant with information regarding the basis for the denial of his initial claim for service connection for residuals of an appendectomy, with scar. Specifically, the RO did not advise the Appellant that VA denied his initial claim because the evidence did not show that his pre-existing residuals of an appendectomy were permanently aggravated by service. 

However, the record indicates that the Appellant was aware of the reason for the denial of his previous claim. The evidence of record prior to the April 2007 Board decision, denying the Appellant's initial claim for service connection, contains many statements from the Appellant in which he claimed that his appendectomy residuals were aggravated by service. In applying to reopen the previously denied claim in January 2010, the Appellant wrote that his appendectomy residuals were "aggravated by service." In addition, the Appellant has been represented in this matter by a Veterans Service Organization representative who has also demonstrated knowledge of the reasons for the original denial. Therefore, the Board finds that the Appellant was not prejudiced by the insufficient notice as he has shown actual knowledge as to the reason for the denial of his initial claim for service connection. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

VA also has a duty to assist the Appellant in obtaining potentially relevant records. Here, the Appellant's VA treatment records have been obtained and associated with the claims file. 

The RO also attempted to obtain any treatment records in the possession of the Social Security Administration (SSA), but were advised by SSA that the records no longer existed. After following the required procedures, the RO issued a May 2013 Formal Finding of Unavailability for those records. The Appellant subsequently provided the RO with a copy of the SSA administrative decision, granting his claim for Supplemental Security Income (SSI). In that decision, the SSA Administrative Law Judge indicated that SSI was granted because the SSA records showed that the Appellant's psychiatric disorders made him unable to work. Therefore, there is no reason to believe that the missing SSA records contained relevant information regarding the Appellant's residuals of an appendectomy. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that VA's duty to assist is limited to the procurement of relevant SSA records). 

The Appellant was not provided with a VA medical examination to determine the nature and etiology of his claimed disorder. However, in attempts to reopen previously denied claims for service connection, the duty to assist does not include the provision of a medical examination or opinion, unless new and material evidence has been secured. See 38 C.F.R. § 3.159(c)(4)(iii). In this decision, the Board finds that new and material evidence regarding the claimed disorder has not been received so VA was not under any obligation to provide such an examination.

New and Material Evidence
And Service Connection

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the evidence is presumed credible, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ACDUTRA or for disability as the result of an injury incurred or aggravated while performing inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 101(2), (24); 106 (West 2002 & Supp. 2013); 
38 C.F.R. § 3.6(a) (2013).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2013). Only such disorders as are recorded in examination reports are considered as "noted." 38 C.F.R. § 3.304(b). 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Analysis

The Appellant's original claim for service connection for residuals of an appendectomy, with scar, was denied in an April 2007 Board decision. In that decision, the Board found that the Appellant's appendectomy residuals pre-existed service and were not permanently aggravated by service. In making this decision, the Board specifically noted evidence of record showing that the Appellant underwent an appendectomy for an acute burst appendix in either December 1975 or January 1976, prior to his entrance onto ACDUTRA in August 1976. The Board also noted that the preexisting appendectomy was clearly noted on the Appellant's service enlistment physical examination report. The Board further found that the evidence showed that the Appellant immediately became symptomatic for pain at the scar region during initial basic training during ACDUTRA, and was referred to a Medical Evaluation Board (MEB). The MEB, in turn, determined that the Appellant had been unfit for enlistment, and the appendectomy, which clearly preexisted service, was not incurred in line of duty and was not aggravated (increased in severity beyond ordinary progress) during service. 
The Board considered the Appellant's lay statements, indicating that his appendectomy residuals, manifested by pain and bleeding in the scar, increased in severity during service. However, the Board found that the record did not contain any competent clinical evidence or opinion which objectively demonstrated that the Appellant's pre-service postoperative appendectomy residuals, including scarring, permanently increased in severity during his 17 days of ACDUTRA. 

In order to reopen the previously denied claim for service connection, the evidence submitted since the April 2007 Board decision must tend to substantiate that the Appellant's current appendectomy residuals were permanently aggravated by his 17 days of ACDUTRA.

Reviewing the evidence submitted since April 2007, in a July 2009 VA treatment record, the Appellant reported experiencing intermittent "cramping" abdominal pain since 1976, at the location of the appendectomy scar.

In a December 2009 VA treatment record, the Appellant reported experiencing chronic internal abdominal pain since his 1976 appendectomy. 

In a January 2010 statement, the Appellant reported that his appendectomy residuals were "aggravated by military service." 

In January 2010 and February 2010 VA treatment records, VA examiners stated that the Appellant's abdominal pain was probably due to adhesions from his appendectomy surgery.

In an August 2010 VA treatment record, a VA examiner, having interviewed the Appellant, diagnosed an abdominal scar resulting from an appendectomy that occurred while the Appellant in service. The VA examiner reported telling the Appellant that the scar was most likely the cause of his abdominal pain.

In April 2013, the Appellant submitted a copy of the SSA decision, granting his application for SSI benefits. In the SSA decision, an Administrative Law Judge determined that the Appellant was totally disabled solely due to mental disorders. 

The recently-submitted evidence is not both new and material and the Appellant's application to reopen service connection is denied.

First, as for the Appellant's January 2010 statement, indicating that his appendectomy residuals were aggravated during his 17 days of ACDUTRA, the Board finds that this statement is both cumulative and redundant as it is exactly the same as statements of record at the time of the April 2007 Board decision. 

Regarding the recently submitted VA treatment records, the records are new as they were not of record at the time of the April 2007 decision. However, they are not material as they do not relate to the unestablished fact necessary to substantiate the claim, specifically the claimed aggravation of the Appellant's appendectomy residuals during service. 

In July 2009 and December 2009 VA treatment records, the Appellant reported experiencing chronic pain since his 1976 appendectomy. The Appellant's reports of such pain were similar to statements of record at the time of the April 2007 Board decision, and, therefore, are cumulative and redundant. These records also do not contain any indication that the Appellant's appendectomy residuals were permanently aggravated during his 17 days of ACDUTRA and, therefore, do not raise a reasonable possibility of substantiating the claim.

In January 2010 and February 2010 VA treatment records, VA examiners stated that the Appellant's abdominal pain was probably due to adhesions from his appendectomy surgery. Although these findings suggest a cause for the Appellant's current abdominal pain, they indicate that the pain was caused by the residuals of the pre-service appendectomy, and do not contain any indication that the residuals themselves were aggravated by the Appellant's ACDUTRA. As such, these records are not material. 

In the August 2010 VA treatment record, a VA examiner found that the Appellant's appendectomy scar was most likely causing his abdominal pain and diagnosed, based on the Appellant's account, abdominal scar resulting from an appendectomy that occurred while the Appellant in service. In determining whether evidence is "new and material," the evidence is presumed credible, unless it is inherently false or untrue. Duran, 7 Vet. App. at 216. As the evidence clearly shows that the Appellant's appendectomy occurred prior to the Appellant's service entrance, the August 2010 VA examiner's diagnosis of a scar resulting from an in-service appendectomy is inherently false. Therefore, it is not material and cannot be used to reopen the Appellant's claim.

In the SSA decision submitted by the Appellant, an Administrative Law Judge found that the Appellant was unable to work due to mental disorders. The Board finds that this record is not material as it does not relate to the unestablished fact necessary to substantiate the claim.

Therefore, as new and material evidence has not been received since the April 2007 Board decision, the appeal is denied 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The appeal is denied. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


